Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 07/23/2020. 

Claims 5, 7, 11, and 12 are amended. 
Claims 13 – 20 are new. 

Claims 1 – 7, 9 – 14, and 16 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020. 03/25/2021, and 09/30/2021 were received.  The submissions are in compliance with 

Claim Objections
Claim1 – 7, 9 – 14, and 16 – 20 are objected to because of the following informalities: 
Claim 7 appears to contain two separate claims. 
Claim 8 appears to be omitted from the claim listings.
Claim 14 appears to contain two separate claims. 
Claim 15 appears to be omitted from the claim listings. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 9 – 14, and 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “acquiring a codeword length N” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “acquiring”. Specifically, one of ordinary skill in the art would recognize a codeword as a result of a coding process. The relationship between “acquiring” and “coding” is unclear.

Regarding claim 1, the limitation “a service to be coded” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation in relation to “coding data of the service”. 

Regarding claims 1 – 7, 9 – 14, and 16 – 20, the limitation “N” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "the matched coding mode".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the correspondence table between the codeword length ranges and the coding modes".  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the correspondence table between the codeword length ranges and the coding modes".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 4, the limitation “NX is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding claim 5, the limitation “before coding the data of the service” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer the acquiring step. 

Claim 5 recites the limitation "the matched coding mode".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the matched coding mode".  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, second part, recites the limitation "the matched coding mode".  There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 9, the limitation “acquire a codeword length N” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “acquiring”. Specifically, one of ordinary skill in the art would recognize a codeword as a result of a coding process. The relationship between “acquiring” and “coding” is unclear.

Regarding claim 9, the limitation “a service to be coded” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitation in relation to “coding data of the service”. 

Claim 10 recites the limitation "the correspondence table between the codeword length ranges and the coding modes".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the limitation “before coding the data of the service” is indefinite for failing to particularly point out and distinctly claim the subject matter which 

Claim 13 recites the limitation "the matched coding mode".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the matched coding mode".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 8 – 13, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jing et al., U.S. Publication 2020/0295870 (herein Jing). 

Regarding claim 1, Jing discloses: A coding control method in a passive optical network (paragraph 0009), comprising: acquiring a codeword length N corresponding to a service to be coded (paragraph 0009); matching, in a preset correspondence table between codeword length ranges and coding modes, a coding mode corresponding to 

Regarding claim 2, Jing discloses: at least two coding modes, each of the at least two coding modes corresponds to at least one of the codeword length ranges, and the codeword length N is N bits (paragraph 0009, 0013).

Regarding claim 3, Jing discloses: Reed-Solomon (RS) coding, low density parity check code coding, a first codeword length range corresponding to the RS coding and a second codeword length range corresponding to the low density parity check code coding (paragraph 0113); wherein matching, in the preset correspondence table between the codeword length ranges and the coding modes, the coding mode corresponding to the codeword length N comprises: matching the codeword length N with the first codeword length range and the second codeword length range (paragraph 0009, 0013, 0114); in response to a matching result that the codeword length N is within the first codeword length range, determining that the coding mode corresponding to the codeword length N is the RS coding (paragraph 0009, 0013, 0114); and in response to a matching result that the codeword length N is within the second codeword length range, determining that the coding mode corresponding to the codeword length N is the low density parity check code coding (paragraph 0009, 0013, 0113, 0114).

Regarding claim 4, Jing discloses: the first codeword length range is a range in which a codeword length is less than or equal to a preset codeword length threshold X 

Regarding claim 5, Jing discloses: determining a coding parameter of the matched coding mode, wherein the coding parameter comprises a number of bits contained in one codeword after coding and a number of information bits before the coding (paragraph 0009, 0013, 0113, 0114).

Regarding claim 6, Jing discloses: serving the codeword length N corresponding to the service as the number of bits contained in the one codeword after the coding (paragraph 0009, 0013, 0113, 0114).

Regarding claim 9, Jing discloses: A coding control apparatus in a passive optical network (paragraph 0009), comprising: an information acquisition module, configured to acquire a codeword length N corresponding to a service to be coded (paragraph 0009); a matching module, configured to match, in a preset correspondence table between codeword length ranges and coding modes, a coding mode corresponding to the codeword length N (paragraph 0009); and a control module, configured to code data of the service by using the coding mode matched by the matching module (paragraph 0009).

Regarding claim 10, Jing discloses: at least two coding modes, each of the at least two coding modes corresponds to at least one of the codeword length ranges, and the codeword length N is N bits (paragraph 0009, 0013).

Regarding claim 11, Jing discloses: A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the communication bus is configured to implement a connection communication between the processor and the memory; and the processor is configured to execute at least one program stored in the memory to perform the method of claim 1 (figure 7).

Regarding claim 12, Jing discloses: A computer-readable storage medium, configured to store at least one program, wherein the at least one program is executable by at least one processor to implement the method of claim 1 (paragraph 0254).

Regarding claim 13, Jing discloses: determining a coding parameter of the matched coding mode, wherein the coding parameter comprises a number of bits contained in one codeword after coding and a number of information bits before the coding (paragraph 0009, 0013, 0113, 0114).

Regarding claim 16, Jing discloses: A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the communication bus is configured to implement a connection communication between 

Regarding claim 17, Jing discloses: A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the communication bus is configured to implement a connection communication between the processor and the memory; and the processor is configured to execute at least one program stored in the memory to perform the method of claim 4 (figure 7).

Regarding claim 18, Jing discloses: A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the communication bus is configured to implement a connection communication between the processor and the memory; and the processor is configured to execute at least one program stored in the memory to perform the method of claim 5 (figure 7).

Regarding claim 19, Jing discloses: A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the communication bus is configured to implement a connection communication between the processor and the memory; and the processor is configured to execute at least one program stored in the memory to perform the method of claim 6 (figure 7).

Regarding claim 20, Jing discloses: A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jing.

Regarding claim 7, Jing teaches the limitations of the parent claim. Jing additionally teaches: 
8. (Original) The method of claim 5, wherein in a case where the matched coding mode is the RS coding, determining the number of information bits before the coding comprises: determining that the number of information bits before the coding is an integer less than the codeword length N and greater than 0 (paragraph 0009, 0013, 0113, 0114).
Jing does not explicitly teach: determining that the number of information bits before the coding is an integer greater than the codeword length N multiplied by 0.8 and less than the codeword length N multiplied by 0.93.

One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Jing: acquiring a codeword length N corresponding to a service to be coded and coding data of the service; with the teaching of Jing: padding a codeword for the purpose of manipulating the length of a codeword (paragraph 0016 – 0019). Codewords are well-known in the art (paragraph 0009). Padding is a well-known design choice in the art (paragraph 0016). Managing a ratio of information bits in a codeword with padding if a well-known design choice in the art (paragraph 0016). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 14, Jing teaches the limitations of the parent claim. Jing additionally teaches: 
15. (New) A passive optical network communication device, comprising a processor, a memory and a communication bus, wherein the communication bus is configured to implement a connection communication between the processor and the memory; and the processor is configured to execute at least one program stored in the memory to perform the method of claim 2 (figure 7).

Jing teaches: The length of the valid data may alternatively be less than the payload length value of the used FEC code type, and the codeword structure further includes a padding part (paragraph 0016). One of ordinary skill in the art would recognize padding may be used to manipulate the ratio of information bits in a codeword (paragraph 0016 – 0019). And in view of the motivation previously stated above, for claim 7, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

SHIH et al. 		2021/0119645
Zhao et al., 		2020/0244291
Si et al., 		2016/0013811
Prodan et al., 	2014/0337682

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111